In a proceeding pursuant to CPLR article 78 to review respondent’s regulation which requires recognition of training bureau time by a college or university prior to the granting of such time for promotional purposes, petitioner appeals from a judgment of the Supreme Court, Nassau County, entered January 19, 1976, which (1) adjudged the said regulation valid and neither arbitrary nor capricious and (2) dismissed the petition on the merits. Judgment affirmed, with $50 costs and disbursements. We believe that respondent’s policy to deny additional credits on civil service promotion examinations for training bureau time not approved by a college or university has a rational basis and purpose, and that it is neither arbitrary nor capricious. The grant of such credits would be based upon the dubious assumption that police training courses are the equivalent of such courses taught within a college or university, or accredited by them, as a normal part of their curricula. To deny such credits, therefore, is both reasonable and conducive to a higher standard of police efficiency, a goal which is both worthy and commendable. Martuscello, Acting P. J., Latham, Margett, Damiani and Titone, JJ., concur.